Opinion issued May 6, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00198-CR
          01-04-00199-CR
____________

OSCAR BENITEZ PENA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause Nos. 933803 and 933804




MEMORANDUM  OPINION
               We lack jurisdiction to hear these appeals.  The trial court sentenced
appellant, Oscar Benitez Pena, in these cases on August 1, 2003.  Pena did not file a
motion for new trial, and therefore the deadline for filing notice of appeal was
Monday, September 1, 2003, because the thirtieth day after sentencing fell on a
weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
               Pena mailed his notice of appeal in cause number 933804 on January 6,
2004, more than four months after the deadline, according to the postmark on the
envelope in which he mailed it. See Tex. R. App. P. 9.2(b).  He mailed his notice of
appeal in cause number 933803 a month later on February 9, 2004.  Both notices of
appeal were therefore untimely.
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We therefore dismiss the appeals for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).